Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NEWS RELEASE Financial Dynamics Julie Prozeller / Hannah Sloane 212-850-5600 Rodman & Renshaw Capital Group, Inc. Announces Financial Results for the Second Quarter of 2009 New York, NY July 30, 2009  Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM) today announced its results for the second quarter of 2009. The Company reported record revenues of $33.4 million for the second quarter compared to $5.8 million in the first quarter of 2009. Total revenues excluding principal transactions for the second quarter were $27.8 million, compared to $7.8 million in the first quarter. The Company also reported record net income of $15.9 million, or $0.42 per diluted share, for the quarter, compared to a net loss of $12.3 million, or $(0.35) per share, for the first quarter of 2009. During the second quarter, the Company completed 25 financing transactions raising $399.4 million, compared to 5 financing transactions raising $58.4 million, in the first quarter. Rodman was once again ranked the number one investment bank in PIPE transactions by volume for the second quarter and the first half of 2009. 1 Adjusting for certain non-cash events related to principal transactions and acceleration of stock-based compensation associated with terminated employees, and the impairment of goodwill, the Company reported a net income on a non-U.S. GAAP basis of $10.9 million, or $0.29 per diluted share, for the quarter, compared to a net loss of $6.4 million, or $(0.18) per share, for the first quarter of 2009. A reconciliation between GAAP results and non-GAAP measures is contained in the tables that accompany this release, under Non-GAAP Financial Measures. BUSINESS HIGHLIGHTS Investment Banking Investment banking revenue was $27.0 million for the second quarter, which included $9.6 million related to warrants received as compensation for activities as underwriter or placement agent valued using
